IN THE COURT OF APPEALS OF TENNESSEE
                              AT JACKSON
                                November 18, 2015 Session


             DAVID WEATHERSPOON v. GAYLE MINARD, M.D.

                    Appeal from the Circuit Court for Shelby County
                      No. CT00003509 James F. Russell, Judge

                           ________________________________

               No. W2015-01099-COA-R3-CV – Filed December 14, 2015
                       _________________________________


Plaintiff filed this health care liability action against the defendant doctor in 2000 and
voluntarily non-suited it in 2008. Plaintiff re-filed the action in 2009. The defendant moved
to exclude the plaintiff‟s standard-of-care expert for his failure to produce certain financial
documents. The trial court granted the motion and excluded the expert five days before the
scheduled trial date. Plaintiff requested leave to employ another standard-of-care expert in
the five days before trial, which the trial court denied. The trial court ultimately dismissed the
plaintiff‟s entire case because, without a standard-of-care expert, he was unable to state a
health care liability claim. Plaintiff appealed, arguing that the trial court abused its discretion
when it did not permit him to “emergently arrange” for an expert in the five days preceding
the scheduled trial date. Discerning no error, we affirm.
   Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

J. STEVEN STAFFORD, P.J., W.S., delivered the opinion of the Court, in which ARNOLD B.
GOLDIN, and BRANDON O. GIBSON, J J., joined.

Aaron L. Thomas, Memphis, Tennessee, for the appellant, David Weatherspoon.

Christopher Vescovo and Jonathan Louis May, Memphis, Tennessee, for the appellee, Gayle
Minard, M.D.


                                           OPINION

                                          Background
       David Weatherspoon (“Appellant”) brought this action against Gayle Minard, M.D.
(“Dr. Minard” or “Appellee”) alleging that her negligence led to the amputation of
Appellant‟s leg in 1998. In some form or another, this case has been pending over fifteen
years. Appellant originally filed this case against Dr. Minard and another defendant in 2000,
voluntarily non-suited it in 2008, and then re-filed the case on January 6, 2009. The other
defendant was subsequently dismissed, and Dr. Minard is currently the only remaining
defendant.
       In the re-filed case, Dr. Minard filed a motion for summary judgment on December
11, 2009 arguing that Appellant did not have an expert witness who could provide competent
testimony that Dr. Minard deviated from the standard of care. On February 22, 2010,
Appellant provided the affidavit of Dr. Martin Evans and responded to the motion for
summary judgment relying on the affidavit. Plaintiff also filed a motion for partial summary
judgment. On October 28, 2011, the trial court heard the cross-motions and denied both,
noting that Dr. Evans‟s affidavit rendered Dr. Minard‟s argument moot.
       Pursuant to a scheduling order entered April 25, 2013,1 the deadline for the parties to
disclose expert witnesses was December 17, 2012. The scheduling order provides:
                1. [Appellant] shall identify any expert who may be called to
                testify at the trial of this cause and shall supplement expert
                interrogatories, if any, with respect to same on or before
                December 17, 2012. This designation shall be accompanied by
                supplemental interrogatory answers and/or expert witness
                disclosure information setting forth the information required by
                TRCP 26.02(4)(a)(i) and 26.05.
                2. [Appellant] shall produce experts who may be used at the trial
                of this cause to defense counsel for discovery depositions by
                May 31, 2013.
                                                * * *
                5. All depositions, other than evidentiary depositions, shall be
                completed by September 30, 2013.
                6. All evidentiary depositions shall be completed by 30 days
                before trial. . . .


        1
         The scheduling order was amended at least one time during the proceedings. The initial scheduling
order was entered September 28, 2012. However, the deadline to disclose experts remained December 17,
2012.
                                                    2
(Emphasis in original.) A jury trial was set for February 2, 2015.
       On May 22, 2013, counsel for Dr. Minard filed and served on Appellant‟s counsel a
notice to conduct a discovery deposition of Dr. Evans to occur May 29, 2013. The notice
requested that Appellant ensure Dr. Evans produced certain documents at the deposition,
including those related to the income he earned as an expert witness. The deposition occurred
as scheduled; however, Dr. Evans failed to produce the requested financial documents.
According to Dr. Minard, Dr. Evans testified that the requested information was “available
and easily obtainable,” but refused to produce it.
        Eventually, after over a year of quibbling between the parties, on November 25, 2014,
Dr. Minard filed a subpoena duces tecum seeking to compel certain financial documents from
Dr. Evans that he had not produced at his deposition. Appellant opposed the subpoena. The
trial court conducted a hearing on December 12, 2014. At the conclusion of the hearing, the
trial court granted Dr. Minard‟s motion, and on December 17, 2014, the trial court issued the
commission of the subpoena, compelling Dr. Evans to appear at his office located in Virginia
and produce the requested documents on January 13, 2015.
        On January 5, 2015, Appellant filed a motion for protective order seeking to quash the
subpoena. On January 13, 2015, counsel for Dr. Minard appeared at Dr. Evans‟s office, but
his office administrator informed counsel that he was not present and that counsel did not
have permission to be on the property. Dr. Minard opposed the motion to quash by response
filed January 14, 2015.
        On January 16, 2015, the trial court conducted a hearing on the motion to quash the
subpoena. Counsel for Appellant argued that Dr. Minard‟s subpoena was untimely and
should have been filed earlier, especially in light of the upcoming trial date. Further, counsel
for Appellant stated: “With regard to whether [the subpoena is] untimely, from October, like
he said, it‟s a 17-year-old case, how long has [counsel for Dr. Minard] been trying to get this
all [sic] important information about Dr. Evans, who is the only expert, the plaintiff‟s expert
in the case . . . .” On January 23, 2015, the trial court denied Appellant‟s motion to quash the
subpoena.
       Also on January 16, 2015, Dr. Minard filed a motion in limine to exclude Dr. Evans
based on his non-compliance with the trial court‟s order to produce the requested financial
documents. Dr. Minard argued that Dr. Evans should not be permitted to testify because he
has refused to provide the documents since she first requested them before his May 2013
deposition. Appellant responded to the motion in limine on January 26, 2015. He argued that
Dr. Evans rightfully refused to comply with the subpoena because it requested information
that “defendant had no right to [obtain].” Appellant also asserted that Dr. Minard‟s attempt to


                                               3
subpoena the documents was an untimely attempt to procure them and that she had “been
anything but diligent” in her attempts.
        On January 28, 2015, the trial court heard arguments from the parties regarding the
motion in limine, and on February 10, 2015, entered an order excluding Dr. Evans. The trial
court‟s order states that it found the facts of the instant case “virtually identical” to those
presented in Laseter v. Herrera, W2013-02105-COA-R3-CV, 2014 WL 3698248 (Tenn. Ct.
App. July 24, 2014), perm. app. denied (Tenn. Dec. 18, 2014), which held that the exclusion
of Dr. Evans (the same expert in this case) was proper where Dr. Evans failed to disclose
similar financial documents. Notably, counsel for Appellant represented the plaintiff in
Laseter. The trial court noted that Appellant had known since the filing of Laseter that Dr.
Evans‟s refusal to produce such documents was likely to result in his exclusion. Accordingly,
the trial court excluded Dr. Evans and dismissed the case with prejudice. At some point
during the hearings on the aforementioned motions, Appellant orally sought a continuance of
the trial date in order to obtain another standard-of-care expert. The trial court‟s order also
addressed this request, denying the request and stating that another continuance would
prejudice Dr. Minard.
        On March 11, 2015, Appellant subsequently filed a motion to alter the trial court‟s
order dismissing the case, which Dr. Minard opposed via written response filed April 16,
2015. In his motion, Appellant pointed out that the trial court‟s previous order referenced a
motion for summary judgment that defense counsel represented to the trial court as still
pending, despite it being ruled upon several years prior. With this information, the trial court
denied Appellant‟s motion in part and granted it in part by written order entered May 13,
2015. Specifically, the trial court agreed that it erroneously noted in its previous order that it
was decided upon a pending motion for summary judgment. However, the trial court declined
to alter its ruling pertaining to the exclusion of Dr. Evans and the subsequent dismissal of the
case with prejudice.
                                              Issue
       As we perceive it, this appeal presents two issues for our review, as summarized from
the issues presented in Appellant‟s brief:
               1. Whether the trial court erred when it dismissed Appellant‟s
               suit after excluding his expert standard-of-care witness without
               permitting Appellant additional time to “emergently arrange[]”
               for another expert to testify at trial, which was scheduled to
               begin five days later.



                                                4
                2. Whether the trial court erred in granting in part and denying
                in part Appellant‟s motion to alter or amend the trial court‟s
                decision to dismiss his lawsuit.
                                                Analysis
        Before addressing the substance of Appellant‟s issue, it is helpful to clarify what is
not at issue in this appeal. To begin, Appellant does not appeal the trial court‟s exclusion of
Dr. Evans as his standard-of-care expert based on Dr. Evans‟s failure to produce certain
financial information. See Laseter v. Herrera, W2013-02105-COA-R3-CV, 2014 WL
3698248 (Tenn. Ct. App. July 24, 2014), perm. app. denied (Tenn. Dec. 18, 2014) (upholding
the exclusion of Dr. Evans on the same ground as at issue in this case). Additionally,
Appellant does not appeal the trial court‟s denial of a continuance of the scheduled trial date.2
Thus, the only issue before this Court is whether it was an abuse of discretion for the trial
court to dismiss Appellant‟s complaint without allowing Appellant permission to, in the five
days before trial, arrange for another standard-of-care expert to testify at trial. See Robinson
v. LeCorps, 83 S.W.3d 718, 720, 725 (Tenn. 2002).
      As discussed briefly above, the trial court‟s order includes several reasons for denying
Appellant another opportunity to arrange for a standard-of-care expert and ultimately
dismissing the case. Specifically, the trial court found that counsel for Appellant
                has known for quite some time, and certainly since the Laseter
                decision was released on July 24, 2014, that Dr. Evans would
                not be allowed to testify without producing the requested
                [financial information], and further that Dr. Evans would recuse
                himself before complying with any order to produce such
                information and documents. Nonetheless, [Appellant] failed to
                seek timely leave of the Court to obtain and identify a new
                expert.
The trial court also ruled that, without the financial information that Dr. Evans “abjectly
refused” to provide, Dr. Minard would be prejudiced because she would not able to
sufficiently cross-examine the expert at trial. Last, the trial court concluded that counsel for
Appellant had known for at least several months that Dr. Evans would not be permitted to
testify without producing the requested information, but that counsel failed throughout the
proceedings to provide any indication that he had obtained another standard-of-care expert to
replace Dr. Evans.

        2
         Appellant‟s motion for a continuance was oral before the trial court, not written, and counsel for
Appellant conceded during oral argument to this Court that he was not appealing its denial.

                                                    5
       With regard to claims brought pursuant to the Tennessee Health Care Liability Act
(“HCLA”), the plaintiff bears the burden of proving each of the elements set forth in
Tennessee Code Annotated Section 29-26-115(a). Specifically, Section 29-26-115(a) requires
the plaintiff to show:
              (1) The recognized standard of acceptable professional practice
              in the profession and the specialty thereof, if any, that the
              defendant practices in the community in which the defendant
              practices or in a similar community at the time the alleged injury
              or wrongful action occurred;
              (2) That the defendant acted with less than or failed to act with
              ordinary and reasonable care in accordance with such standard;
              and
              (3) As a proximate result of the defendant‟s negligent act or
              omission, the plaintiff suffered injuries which would not
              otherwise have occurred.
Further, the HCLA requires that the plaintiff prove the aforementioned elements through
expert testimony. Id. at (b). When a plaintiff fails to produce expert testimony comporting
with Section -115, he fails to state a health care liability claim pursuant to the HCLA. See
Robinson, 83 S.W.3d at 725 (referring to Section 29-26-115 as the “required elements of a
[health care liability action]”).
        When a complaint fails to state a claim upon which relief may be granted, a trial court
has the authority to dismiss a complaint sua sponte. Huckeby v. Spangler, 521 S.W.2d 568,
571 (Tenn. 1975). Indeed, it is well-settled that Tennessee courts are afforded broad inherent
authority over their court proceedings. See Hodges v. Attorney Gen., 43 S.W.3d 918, 921
(Tenn. Ct. App. 2000). According to the Tennessee Supreme Court, “a trial court may under
certain circumstances and upon adequate grounds therefor[e], sua sponte order the
involuntary dismissal of an action.” Harris v. Baptist Mem’l Hosp., 574 S.W.2d 730, 731
(Tenn. 1978). However, trial courts must exercise this authority sparingly so that the rights of
the parties are not denied or otherwise impaired. Id. Such a dismissal is reviewed by this
Court under an abuse-of-discretion standard. See Robinson, 83 S.W.3d at 720, 725. A trial
court abuses its discretion when it has applied an incorrect legal standard or has reached a
decision which is against logic or reasoning that causes an injustice to the party complaining.
Johnson v. Richardson, 337 S.W.3d 816, 819 (Tenn. Ct. App. 2010) (citing Eldridge v.
Eldridge, 42 S.W.3d 82, 85 (Tenn. 2001)). Applying this standard, we will not overturn the
trial court‟s decision merely because reasonable minds could reach a different conclusion.
Eldridge, 42 S.W.3d at 85.

                                               6
        The case of Robinson v. Lecorps, 83 S.W.3d 718 (Tenn. 2002), offers guidance
concerning whether a trial court abuses its discretion in situations where it excludes the
plaintiff‟s standard-of-care expert in a health care liability action, and consequently,
dismisses the case. In Robinson, the trial court granted the defendant‟s motion to exclude the
plaintiff‟s medical expert after finding his testimony was based on an incorrect standard of
care pursuant to Tennessee Code Annotated Section 29-26-115(a)(1). Id. at 722 (excluding
the expert‟s testimony after concluding that he failed to satisfy the requirements of the
locality rule). Because the plaintiff had no other expert to testify as to the standard of care,
the trial court sua sponte dismissed the plaintiff‟s entire action for failure to a state a claim.
After affirming the exclusion of plaintiff‟s expert on appeal, the Tennessee Supreme Court
also affirmed the dismissal of plaintiff‟s complaint, focusing on the plaintiff‟s awareness of
the impending exclusion and his lack of effort to remedy any issue regarding his expert‟s
testimony. Id. at 725. The Supreme Court opined:
                [The plaintiff] was aware of the required elements of a
               malpractice action under Tenn. Code Ann. § 29-26-115(a) and
               (b) and also knew that the defendant objected to the testimony of
               Dr. Kennedy with regard to the standard of professional care in
               a discovery deposition. Moreover, counsel for [the defendant
               doctor] objected and cited this specific ground on two occasions
               during the evidentiary deposition of Dr. Kennedy. Despite these
               specific objections, [the plaintiff] did not [remedy the issue with
               Dr. Kennedy‟s testimony] and did not present any other expert
               witnesses to establish an appropriate standard. In addition, [the
               plaintiff] made no showing of how Dr. Kennedy‟s new
               testimony would [remedy the issues that led to the exclusion of
               Dr. Kennedy‟s testimony].
Id. Thus, the Tennessee Supreme Court held that a party faced with a motion to exclude his
or her required standard-of-care expert may be required to anticipate the exclusion of the
expert and make appropriate efforts to remedy the issues that led to the expert‟s exclusion or
present to the court “[an]other expert witnesses to establish an appropriate standard.” Id.
       In our review, the Robinson case is highly analogous to the case-at-bar. At the January
28, 2015 hearing in which the trial court orally ruled on Dr. Evans‟ exclusion, Appellant
asked to be given time, “no matter how short it is,” to obtain another expert witness to show a
breach of the standard of care as required by Tennessee Code Annotated Section 29-26-
115(a). By the January 2015 hearing date, however, Appellant, like the plaintiff in Robinson,
was certainly on notice that Dr. Evans was likely to be excluded. Indeed, the only notice
provided to the plaintiff in Robinson was the motion to exclude the expert and two
objections to his testimony. Instead, in this case, Appellant was certainly aware as of July
                                               7
2014 that this Court had ruled in a separate case that the trial court could exclude Dr. Evans
on exactly the same ground as at issue here. See Laseter, No. W2013-02105-COA-R3-CV,
2014 WL 3698248 (Tenn. Ct. App. July 24, 2014), perm. app. denied (Tenn. Dec. 18, 2014).
As noted above, counsel for Appellant also represented the plaintiff in Laseter, and thus, had
knowledge of both the concerns surrounding Dr. Evans‟s ability to testify, as well as the trial
court and appellate court decisions in Laseter. Moreover, because the Tennessee Supreme
Court denied permission to appeal in Laseter in December 2014, the fact of Dr. Evans‟s
ultimate exclusion in this case was more than a mere likelihood for over a month prior to the
January 2015 hearing date.3
        Despite the clear notice that Dr. Evans was likely to be excluded well before the
January 2015 hearing, Appellant did not present to the trial court any expert that could be
called in place of Dr. Evans. See Robinson, 83 S.W.3d at 725 (affirming the dismissal
because the plaintiff “did not present any other expert witnesses to establish an appropriate
standard” at the time the case was dismissed). Instead, merely five days before trial the
Appellant requested time to obtain another expert and faults the trial court for failing to make
an “inquiry into Plaintiff‟s ability to accomplish [the arrangement of another expert].”
Appellant also contends that the trial court failed to “make a bona fide finding that Plaintiff
would not be able to” “emergently arrange” for another expert. Respectfully, it is not the
obligation of the trial court to prepare Appellant‟s case for him. The statutes in the HCLA are
abundantly clear that, “[i]n a health care liability action, the claimant shall have the burden of
proving by evidence” the requisite elements. Tenn. Code Ann. § 29-26-115(a). Other than
the several vague requests for leave to “find another expert witness,” counsel for Appellant
otherwise made no effort to remedy his predicament before or after Dr. Evans‟s anticipated
exclusion, contrary to the unambiguous holding in Robinson. Based upon the clear notice of
the impending exclusion of Dr. Evans and the overall duration of this case, Appellant‟s
assertion that he could obtain another expert if simply given a little more time is “too little,
too late.” See Fritz v. CVS Corp., No. E2012-01775-COA-R3-CV, 2013 WL 5406871, at *5
(Tenn. Ct. App. Sept. 24, 2013) (concluding that plaintiff‟s attempt to disclose an expert two
months after his case had been dismissed for failure to disclose an expert was “too little, too
late”). Indeed, at the hearing, the trial court stated:

        3
           At some point during the proceedings before the trial court in this case, Dr. Evans allegedly indicated
he would never serve as an expert witness in Tennessee due to this Court‟s decision in Laseter. Still, even after
the Supreme Court denied permission to appeal in Laseter, there is no indication that Appellant considered
developing another standard-of-care expert until his request to do so after the trial court excluded Dr. Evans in
its oral ruling on January 28, 2015.
          The record also suggests that Dr. Evans had been excluded by at least one other Tennessee trial court
for failure to provide certain financial documents, although the record does not include the style or docket
number of that case.

                                                        8
                 Well, the reality here is that the proverbial writing has been on
                 this wall for a long, long, long time. [Counselor], if you were
                 able to stand and say, well, we‟ve communicated with another
                 expert, we believe we have someone ready to go forward, I
                 might be more sympathetic, but in a situation where---such as
                 this, this case has been ongoing now, what, since 1998 . . . . And
                 the opportunity to [secure another expert] has been abundant,
                 especially with the Laseter case pending on appeal with the
                 decision coming down in July of last year. . . .
        We are cognizant of the slight factual difference between the case-at-bar and
Robinson concerning the number of standard-of-care experts disclosed. First, the plaintiff in
Robinson disclosed only one expert, Dr. Kennedy. In this case, however, the record indicates
that Appellant did disclose several standard-of-care experts in his required disclosures filed
on December 17, 2012. After a review of the record, the only conclusion we can draw is that
Appellant had abandoned any intent to rely upon these experts at trial. Appellant concedes in
his brief to this Court that, although Appellant initially disclosed several experts, he “made a
decision to proceed in this case with a different expert,” referring to Dr. Evans. Notably,
counsel for Appellant had referred to Dr. Evans as Appellant‟s sole expert witness
concerning the standard of care in this case.4 Moreover, at the January 2015 hearing,
Appellant failed to offer the name of a single expert that could take Dr. Evans‟s place,
previously disclosed or otherwise. Thus, the record and the parties‟ briefs are clear that
Appellant had chosen not to pursue these experts and instead develop Dr. Evans as the sole
standard-of-care expert. In our review, and as apparently correctly assumed by the trial court,
at the time of the hearing on Dr. Minard‟s motion to exclude, Dr. Evans was the only
prepared and available expert standard-of-care witness that Appellant had. The trial court did
not abuse its discretion in failing to provide Appellant yet another opportunity to prepare his
case for trial when he waited until five days before trial to assert that the trial court should
wait to see if he would be able to “emergently arrange” for a another expert to appear at trial.
       Furthermore, while the plaintiff in Robinson only requested additional time to
rehabilitate his previously disclosed and deposed expert witness, here, Appellant apparently
wanted to obtain an entirely new expert witness. If the trial court had granted Appellant‟s
request, it would have been forced to either delay trial or require Dr. Minard to immediately
proceed to trial against an expert witness that she was not given sufficient time to investigate

        4
          Appellant argues that Dr. Minard‟s reference to this statement took the statement out of context.
After a review of the entire transcript and the record in this case, we find this assertion inaccurate. Further,
Appellant‟s own brief indicates that he abandoned the other disclosed experts. This interpretation is buttressed
by the fact that, throughout the proceedings, Appellant was never able or willing to offer the name of any other
expert he could have proceeded with.
                                                       9
or depose. We must remain cognizant that the trial court‟s authority to dismiss a case also
exists to “protect defendants against plaintiffs who are unwilling to put their claims to the
test, but determined to subject [defendants] to the continuing threat of an eventual judgment.”
Osagie, 91 S.W.3d at 329. Here, considering the peculiar history of this litigation, to permit
Appellant to attempt to employ another expert in the days before trial would be inconsistent
with this principle. The record is devoid of any indication that another expert, whether
previously identified or not, had been developed to the point that Dr. Minard could be
adequately prepared to question or refute his or her testimony. To require Dr. Minard to
develop a strategy to defend against a new standard-of-care expert five days before trial
would be extremely prejudicial. Accordingly, we conclude that the trial court did not abuse
its discretion in dismissing the case at that point, rather than permitting Appellant to
“emergently arrange” for another expert to testify at trial.
        Regarding Appellant‟s second issue pertaining to the motion to alter or amend, we are
perplexed as to Appellant‟s dissatisfaction with the trial court‟s ruling, as it was Appellant
that called the improper reference to summary judgment in the dismissal order to the trial
court‟s attention in his motion to alter or amend. Regardless, Appellant states that the trial
court erred when it upheld its dismissal and merely omitted the provision stating it was
granting summary judgment. We have previously held that the trial court did not abuse its
discretion in dismissing Appellant‟s complaint, even sua sponte. Thus, it appears abundantly
clear from the record that any reference to summary judgment was merely a clerical error of
the type that Rules 59 and 60 of the Tennessee Rules of Civil Procedure were designed to
correct. See Tenn. R. Civ. P. 59.04 (allowing a party to file a motion to alter or amend a
judgment before it becomes final); Tenn. R. Civ. P. 59.05 (allowing the trial court to, sua
sponte, correct a judgment, within thirty days of its entry); Tenn. R. Civ. P. 60.01 (“Clerical
mistakes in judgment, orders or other parts of the record, and errors therein arising from
oversight or omissions, may be corrected by the court at any time on its own initiative or on
motion of any party . . . .”). Accordingly, the trial court did not abuse its discretion by
omitting the reference to summary judgment especially where the ruling clearly was premised
not on summary judgment principles, but on Dr. Evans‟s failure to comply with the court‟s
orders. See Wilson v. Schwind, 260 S.W.3d 454, 457–58 (Tenn. Ct. App. 2007) (“[T]he trial
judge is in the best position to interpret [its] own orders.”) (citation omitted); Jackman v.
Jackman, 373 S.W.3d 535 (Tenn. Ct. App. 2011) (“We are „even further removed from the
events surrounding the [final] order than is the trial court, and we would be reluctant to say
that the judge‟s order means something different from what [she] says it means.‟”) (quoting
Richardson v. Richardson, 969 S.W.2d 931, 935 (Tenn. Ct. App. 1997)).
       Appellant also argues that the trial court erred in denying his other requests for relief
in his motion to alter or amend. “The purpose of a Rule 59.04 motion to alter or amend a
judgment is to provide the trial court with an opportunity to correct errors before the

                                              10
judgment becomes final.” In re M.L.D., 182 S.W.3d 890, 895 (Tenn. Ct. App. 2005). A
motion to alter or amend should “be granted when the controlling law changes before the
judgment becomes final; when previously unavailable evidence becomes available; or to
correct a clear error of law or to prevent injustice.” Id. We find no indication in the record
that any of the foregoing requirements for a motion to alter or amend have been fulfilled.
Accordingly, it was not error for the trial court to deny Appellant‟s request to alter or amend
the dismissal of his lawsuit.
                                      Conclusion
       The judgment of the Circuit Court of Shelby County is affirmed. This cause is
remanded to the trial court for all further proceedings as may be necessary and are consistent
with this Opinion. Costs of this appeal are taxed to Appellant David Weatherspoon, for
which execution may issue if necessary.



                                                   _________________________________
                                                   J. STEVEN STAFFORD, JUDGE




                                              11